Citation Nr: 1730450	
Decision Date: 07/24/17    Archive Date: 08/09/17

DOCKET NO.  16-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nerve condition (to include irritability), as a result of lead exposure.

2.  Entitlement to service connection for nerve damage as a result of lead exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michelle Franklin, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to July 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was exposed to lead paint during service which caused him to develop nerve damage and a nervous condition.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a nerve condition (to include irritability) have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  Criteria for service connection for nerve damage have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The issue in this case is service connection for a nerve condition to include paralysis agitans, anxiety and irritability.  The Veteran served on the USS Boston Naval ship (confirmed by the Veteran's DD-214) and his job duties included painting with lead paint in close quarters in the engine room without a face mask and protection to his skin.  The Veteran admits to not having symptoms in service, but he testified that within four years of discharge he started shaking from anxiety and nerve damage that has since worsened.  

In support of his claim, the Veteran submitted several lay statements dated December 2010, which included a lay statement from a childhood friend. The friend stated that in September 1960 he joined the U.S. Navy with Veteran.  The Veteran's friend reported that he first noticed the Veteran's hands shaking in approximately 1962 and he observed the condition get worse over the years.  

In support of his claim, the Veteran also submitted an internet article that links lead paint exposure and lead poisoning to the development of symptoms of irritability, poor muscle coordination, and nerve damage.  The Veteran is also reported these symptoms in his claim.  The article is from the US Consumer Product Safety Commission and entitled "What You Should Know about Lead Based Paint in Your Home; Safety Alert (CPSC Document #5054).  See Web/HTML Document dated July 20, 2010 in VBMS.

In November 2012, Dr. Walker (the Veteran's private physician for over fifteen years) wrote that he had treated the Veteran for coronary artery disease, hearing loss, dizziness, and hypertension.  Dr. Walker noted that the Veteran had complained of a nerve injury, which he stated had begun after working with lead paint during military service.  

In September 2016, Dr. Walker wrote that the Veteran had both topical and respiratory exposure to lead-based paint while in service, and that shortly after his service he began experiencing symptoms that included intermittent blisters, paresthesia, inattention, trouble concentrating and fine tremors without rigidity or hyperreflexia.  In addition, the private physician reported that the Veteran began experiencing these symptoms shortly after his military service and the symptoms have gradually progressed over the years.  Dr. Walker included a blood test that showed the Veteran's lead level was still high many years after service.  He opined that it is a better than 50 percent likelihood that many if not all of the Veteran's symptoms are directly related to his lead exposure in service.  

Accordingly, the criteria for service connection have been met, and the Veteran's claim is granted.


ORDER

Service connection for nerve condition (to include irritability), as a result of lead exposure, is granted.

Service connection for nerve damage, as a result of lead exposure, is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


